Citation Nr: 1500645	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-45 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).	


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1980 to April 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In April 2013, the Board remanded the claim for additional development.  Pursuant to an April 2014 request, a 60-day abeyance period was granted in October 2014 to allow for the submission of additional evidence; an appellate brief was received in November 2014.  The case has been reassigned to the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2013 remand, the Board requested that the Veteran be afforded another VA spine examination in relation to his TDIU claim.  The Board specified that the claims file "must be made available to and reviewed by the examiner(s)" and that "the examiner(s) must specify in their report(s) that the claims file and Virtual VA records have been reviewed."  The Veteran was provided a VA spine examination in September 2013.  The examiner noted the Veteran's VA treatment records and Virtual VA record had been reviewed, but indicated his claims file was not reviewed.  The Veteran's attorney requested remand for this reason in a November 2014 appellate brief.  Further, the conclusions of the 2010 and 2013 VA examiners vary greatly, so another examination and opinion that attempts to reconcile the divergent opinions, in light of all the evidence of record, would be of assistance prior to adjudicating the claim.  Thus, while the Board regrets the additional delay, this matter must be remanded for further evidentiary development.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the November 2014 appellate brief, the Veteran's attorney indicated new evidence (a statement from the Veteran relating to how is prescription medication affects him) was being submitted along with the brief.  A statement from the Veteran was received in May 2014, but the statement described by the Veteran's attorney does not appear to be associated with the record.  Such evidence should be obtained on remand.  His attorney also noted that the Veteran reported he had recently applied for a VA vocational rehabilitation program, but was denied because he was not qualified.  Any such VA vocational rehabilitation file should also be obtained.  

The Board also finds the claim must be remanded to be referred for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  The September 2013 examination report shows the Veteran reported being unemployed since 2005 as a result of his service-connected lumbosacral strain, his only service-connected disability, which is currently rated 50 percent disabling.   On February 2010 VA spine examination, the examiner found the Veteran's service-connected lumbosacral disability "prevents the [V]eteran from physical employment and limits sedentary employment."  Given the Veteran's current unemployment and the findings of the February 2010 VA examiner, there is highly probative evidence of record that the Veteran's lumbosacral disability markedly interferes with employment; therefore, a referral of the TDIU claim for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16(b), as the Veteran's only service-connected disability does not meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Accordingly, remand is required so that the matter can be referred for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran's attorney and request him to submit the evidence (statement from the Veteran) referred to in his November 2014 appellate brief.  

2. Obtain all of the Veteran's VA treatment records from January 2013 to the present which have not yet been associated with the record, including records from the Louisville, Kentucky VA Medical Center.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

3. Associate the Veteran's VA vocational rehabilitation file with the claims folders.

4. After the foregoing development has been completed to the extent possible, arrange for a VA spine examination of the Veteran to determine the current severity of his service-connected lumbosacral disability and to determine whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.  The claims file must be made available to and reviewed by the examiner.  The examiner is specifically requested to reconcile, and address in the opinion as necessary, the opinions of the 2010 and 2013 VA examiners.  The examiner is asked to opine as to what type of substantially gainful job the Veteran could secure or follow in light of (a) the 2010 VA examiner's conclusions that due to his service-connected spine disorder, physical employment is prevented and sedentary employment is limited to the extent that "bending is greatly limited, standing is limited to about 20 minutes, lifting is limited to 15 pounds, and walking is limited to 1/4 mile;" he needs to change positions frequently; and medications for his back are likely to affect his concentration and stamina; and (b) the 2013 VA examiner's conclusions that "he is capable of performing any sedentary or medium strenuous employment such as security guard, warehouse assembly, stocking, packing, professional truck driving, cashier, clerical, managerial work such as business administrator without difficulty" after noting that the Veteran's "range of motion is inconsistent with the severity of his back condition."

The examiner should take into consideration his level of education (he has reported that he completed 4 years of college and has variously reported either an associate's or a bachelor's degree in Business Administration Management), special training, and previous work experience (he has reported that he has worked as a reactor entry technician, a painter, and a short-term factory and warehouse worker), but not his age or any impairment caused by nonservice-connected disabilities.  A complete rationale for all opinions should be provided.

5.  The AOJ should then refer the issue of entitlement to a TDIU rating on an extra-schedular basis to the Director, Compensation and Pension Service for consideration under 38 C.F.R. § 4.16(b).

6.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to a TDIU rating, to include on an extra-schedular basis.  If any benefit sought is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



